DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-8, 11-12 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art fails to anticipate and/or make obvious the claimed invention.  Specifically, the combination of Kwon (US Publication 2016/0334745), Iwase (US Publication 2006/0180996), and Takai (US Publication 2017/0277102) teaches the structural features of the claimed invention.  However, it was concluded after further discussion that the modifications as proposed based on the combination of the prior art in the Final Rejection, dated 10/01/2021, would be considered as extensive and unobvious to arrive at the structure and configuration of the claimed invention.  Thus, the prior art on record fails to teach, inter alia, the limitations of “a protrusion which protrudes upwardly from the rail opposite a gravity direction, wherein the protrusion is swingably attached to the rail to swing parallel to an upper surface of the rail and a swinging range of the protrusion overlaps the rail when viewed in a gravity direction, wherein a supporting portion for the protrusion provides a gap between the protrusion and an upper part of the rail, the supporting portion overlaps the rail when viewed in a gravity direction”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QXN/Examiner, Art Unit 2853             


                                                                                                                                                                                       /Manish S Shah/Primary Examiner of Art Unit 2853